Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference application no. 16/363,729 filed on February 5, 2020, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 102004-0097046) in view of Chung (US Patent Application Publication no. 2017/0036927).
With regard to claim 1, Kim teaches an apparatus for manufacturing oxygen water or hydrogen water (abstract; paragraph 39), the apparatus using a fluid pump to supply oxygen to water for manufacture of oxygen water (paragraph 47), the fluid pump 
wherein water is transferred into the main body and water is injected into a container through an oxygen/hydrogen discharge hole of the nozzle (333; 410 – nozzles spray the hydrogen and oxygen generated into the respective coolant jackets 330, 320, respectively) of the container by controlling a solenoid valve (240; 270) to keep circulating water (see figures 1-2; water is continuously circulated from main source 100 using valves and a pump), and during the water circulation, oxygen or hydrogen is continuously generated while the device is steadily supplied with water by controlling the solenoid valve (240; 270) in response to a level detection signal of a level sensor (313) provided in the device (paragraphs 39; 50), and the fluid pump pumps oxygen or hydrogen to discharge through the oxygen/hydrogen discharge hole of the nozzle of the cap by controlling the solenoid valve (240; 270 - water is continuously circulated from main source 100 using valves and a pump; figures 1-2), such that water in the container (100), which is a source water, is moved into the main body (200) equipped with the device, wherein water is electrolyzed to generate oxygen and hydrogen (paragraphs 35, 39, 44, 47), and the generated oxygen or hydrogen is supplied back into the container (and into each coolant jacket 320, 330) to manufacture oxygen water and hydrogen water in the container (paragraphs 39; 46).
Kim further teaches a switch (610) for generating hydrogen and oxygen water but fails to teach the switch being provided on a mainboard, is turned on by touch after a cap is engaged with a cap engaging portion of a main body in a state where the cap having a nozzle elongated vertically is engaged with a mouth of a plastic water bottle 
Chung teaches an apparatus for generating oxygen water and/or hydrogen water comprising a container (1) which accommodates a functional water generating member (4; figures 2, 4A); and a water bottle connection part which is formed in the center of an upper plate (11) while communicating with the inside of the container (1) and is configured to connect separable the opening part of the water bottle (10); and a switch (45) provided on a mainboard of the container (1) is turned on after a cap having a nozzle elongated vertically is engaged with a mouth of the water bottle (10) to perform electrolysis (abstract; paragraphs 90-92; as shown in figures 2; 4a-5). This allows a container to be connected to almost all kinds of water bottles available in the market, while obtaining stability, more sanitary operations and providing convenience when in use (paragraphs 24-28). It would have been obvious to one having ordinary skill in the art at the time of filing to use a water bottle in the device of Kim in combination with a switch provided on a mainboard of the electrolytic container which can be turned on after a cap having a nozzle elongated vertically is engaged with a mouth of the water bottle to perform electrolysis because as taught by Chung, this allows the container to be connected to almost all kinds of water bottles available in the market, while obtaining stability, more sanitary operations and providing convenience when in use and one would have found a reasonable expectation of success in doing so.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach the combination of features further recited, such as the cap configured as a separate component, having a bottle mouth-engaging portion with which a mouth of the bottle is engaged, and having the nozzle elongated vertically and provided with the oxygen/hydrogen discharge hole and the water intake hole; and the main body including: the device generating oxygen and hydrogen by electrolyzing water; the fluid pump provided to be connected with the device, pumping water to supply water to the device through the solenoid valve in response to the level detection signal of the level sensor provided in the device, and communicating with the device through an oxygen outlet to supply oxygen or communicating through a hydrogen outlet to supply hydrogen such that the fluid pump supplies oxygen or hydrogen, which is generated from the device, together with water through the solenoid valve; the cap engaging portion provided below a protrusion head and having an oxygen/hydrogen supply passage receiving oxygen or hydrogen together with water from the fluid pump and a water discharge passage through which water is discharged; fastening protrusions; a magnet provided on a side of the cap, a magnetic sensor that transfers a signal to the mainboard to inform that the bottle is engaged with the main body by lamp lighting or signal sound; and wherein the main body is provided with an analog or a digital electrode changeover switch, as claimed.
Conclusion
In view of the new grounds of rejection presented above, this Office Action is made Non-Final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794